       Case: 3:20-cv-01948-JGC Doc #: 28 Filed: 10/30/20 1 of 2. PageID #: 1563




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

 MICHAEL B. RENZ, et al.,                       )   CASE NO.: 3:20-CV-01948
                                                )
         Plaintiffs,                            )   JUDGE: JAMES G. CARR
                                                )
 vs.                                            )   NOTICE OF APPEARANCE
                                                )   OF COUNSEL
 STATE OF OHIO, et al.,                         )
                                                )
         Defendants.                            )
                                                )

        Now comes counsel for Defendant, Ottawa County Department of Public Health, and

hereby notifies the Court and all counsel of record that Attorney David M. Smith hereby enters his

appearance on behalf of said Defendant, and will be the attorney with primary responsibility for

this file. Mazanec, Raskin & Ryder Co., L.P.A. respectfully requests that the Court and all counsel

direct all notices, pleadings and other communications directly to the above, effective immediately.

                                              Respectfully submitted,

                                              MAZANEC, RASKIN & RYDER CO., L.P.A.

                                              s/David M. Smith
                                              DAVID M. SMITH (0079400)
                                              AMILY A. IMBROGNO (0092434)
                                              100 Franklin’s Row
                                              34305 Solon Road
                                              Cleveland, OH 44139
                                              (440) 248-7906
                                              (440) 248-8861 – Fax
                                              Email: dsmith@mrrlaw.com
                                                       aimbrogno@mrrlaw.com

                                              Counsel for Defendant
                                              Ottawa County Department of Public Health
      Case: 3:20-cv-01948-JGC Doc #: 28 Filed: 10/30/20 2 of 2. PageID #: 1564




                                   CERTIFICATE OF SERVICE

        I hereby certify that on October 30, 2020, a copy of the foregoing Notice of Appearance

was filed electronically. Notice of this filing will be sent to all registered parties by operation of

the Court’s electronic filing system. Parties may access this filing through the Court’s system.

                                               s/David M. Smith
                                               DAVID M. SMITH (0079400)
                                               AMILY A. IMBROGNO (0092434)

                                               Counsel for Defendant
                                               Ottawa County Department of Public Health

PERS-200273/NOAppearance for DMS




                                                  2
